Citation Nr: 1145536	
Decision Date: 12/14/11    Archive Date: 12/21/11

DOCKET NO.  08-32 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas


THE ISSUE

Entitlement to a compensable rating for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.B. Freeman, Counsel


INTRODUCTION

The Veteran served on active duty from August 1959 to August 1982.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision of the RO in Houston, Texas, which, in relevant part, continued a noncompensable rating for bilateral hearing loss.  

The Veteran requested a personal hearing before a Member of the Board at the RO in his October 2008 substantive appeal.  The Veteran withdrew the request in a May 2011 submission.  The Board may proceed.  38 C.F.R. § 20.704(d) (2011).


FINDING OF FACT

The Veteran has withdrawn his appeal seeking compensable rating for bilateral hearing loss.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2011); 38 C.F.R. §§ 20.202, 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA regulation provides for the withdrawal of an appeal to the Board by the submission of a written request to that effect at any time before the Board promulgates a final decision on the matter in question.  See 38 C.F.R. § 20.204(b) (2011); Hanson v. Brown, 9 Vet. App. 29, 31 (1996) (When a claim is withdrawn by a veteran, it ceases to exist; it is no longer pending and it is not viable).

On May 3, 2011, the Veteran sent a letter indicating that he withdrew his claim for a compensable rating for bilateral hearing loss.  As of May 3, 2011 the Board had not yet issued a final decision on this case, therefore the Veteran's withdrawal of this issue is valid.  The withdrawal of an appeal effectively creates a situation where there is no longer an allegation of error of fact or law with respect to the determination that had been previously appealed.  Consequently, in such an instance, dismissal of the appeal is appropriate.  See 38 U.S.C.A. § 7105(d)(West 2002 & Supp. 2011); 38 C.F.R. § 20.204(b).  Accordingly, further action by the Board on this particular matter is not appropriate and the Veteran's appeal should be dismissed.  38 U.S.C.A. § 7105(d).

ORDER

The appeal for a compensable rating for bilateral hearing loss is dismissed.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


